04/27/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                  Case Number: DA 20-0196


                                       DA 20-0196
                                                                      FILED
 STATE OF MONTANA,                                                    APR 2 7 2021
                                                                   BOVVerl Greenwooa
                                                                 Clerk of Supreme Court
             Plaintiff and Appellee,                                State of Montana


       v.                                                          ORDER

 DUSTIN LEE LEGARE,

              Defendant and Appellant.



       Counsel for the Appellant Dustin Lee Legare filed a motion and brief asking to be
allowed to withdraw from this appeal on grounds that counsel has been unable to find any
nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA, and Anders v.
California, 386 U.S. 738,87 S. Ct. 1396(1967). Legare was granted time to file a response,
but no response was filed.
       The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA, and Anders. We conclude there are no arguments with potential legal merit that
could be raised in Legare's appeal in this case.
       Therefore,
      IT IS ORDERED that this appeal is DISMISSED.
       The Clerk is directed to provide copies ofthis Order to all counsel of record and to
Legare personally.
      DATED this Z-3 Tlay of April, 2021.




                                                               Chief.1 stice
             .-r.4
(9.,i /4 411,._
    :. . , Ae.,_____,.
       Justices